DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to communications: Amendment filed on 5/17/2021.
Claims 1-6, 9-15, 17-18, and 20-22 are pending. Claims 1, 9, and 18 are independent.
The previous rejection of claims 1-6, 9-15, 17-18, and 20-22 under 35 USC § 103 have been withdrawn in view of the amendment.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6, 9-15, 17-18, 20, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. (US 6,823,327) in view of Goyal et al. (US 2008/0120257 A1) and Chow (US2015/0294377) and Bari et al. (US2002/0023059).

In regards to claim 1, Klug et al. substantially discloses a system of a first entity, comprising: 
to cause the system to perform operations comprising: 
determining that one or more types of information are required for registering a user for a service associated with a second entity (Klug et al. col13 ln41-62, determine what type of information is required by second entity (service)); and

cause the one or more values to be transmitted to the service provider (Klug et al. col13 ln41-62, transmits required information to service). 
Klug et al. does not explicitly disclose a non-transitory memory; and 
One or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory.
However Goyal et al. substantially discloses a non-transitory memory (Goyal et al. para[0054]); and 
One or more hardware processors coupled to the non-transitory memory and configured to read instructions from the non-transitory memory (Goyal et al. para[0054]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registration system of Klug et al. with the form filling method of Goyal et al. in order to identify necessary information (Goyal et al. para[0005]).
Klug et al. does not explicitly disclose while a graphical user interface is being displayed at a user interface of a computing device;
embedding a selectable hyperlink in a graphical user interface element corresponding to a digital banner advertisement such that the selectable hyperlink is selectable from the graphical user interface element of the digital banner advertisement when the digital banner advertisement is displayed via the user interface of the computing device while the graphical user interface is being displayed and configuring the selectable hyperlink to:
upon selection and while the graphical user interface is being displayed, cause electronic content in one or more databases that are being accessed by the user during the selection to be analyzed, cause one or more values associated with the user to be identified from the electronic content, the one or more values corresponding to the one or more types of information.
Chow fig. 13 para[0220], displays user interface for selecting information);
embedding a selectable hyperlink in a graphical user interface element corresponding to a digital banner advertisement such that the selectable hyperlink is selectable from the graphical user interface element of the digital banner advertisement when the digital banner advertisement is displayed via the user interface of the computing device while the graphical user interface is being displayed and configuring the selectable hyperlink to (Chow para[0197], displays a user selectable banner displayed with a graphical user interface (browser)):
upon selection and while the graphical user interface is being displayed, cause electronic content in one or more databases that are being accessed by the user during the selection to be analyzed, cause one or more values associated with the user to be identified from the electronic content, the one or more values corresponding to the one or more types of information (Chow para[0220] and [0229], maps selected information such as address to fields).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registration system of Klug et al. with the annotation system of Chow in order to provide requested information (Chow para[0046]).
Klug et al. does not explicitly disclose wherein the first entity is different from the second entity;
identify the one or more types of information that are required for registering the user for the service,
wherein the causing the one or more values to be transmitted to the service provider causes the user to be automatically registered with the service without requiring the user to provide input to the second entity.
Bari et al. para[0043], system (first entity) separate from third party sites (second entity));
identify the one or more types of information that are required for registering the user for the service (Bari et al. para[0044], identifies information required by third party site for registration),
wherein the causing the one or more values to be transmitted to the service provider causes the user to be automatically registered with the service without requiring the user to provide input to the second entity (Bari et al. para[0043]-[0044], automatically registers user with third party site using stored information).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registration system of Klug et al. with the management system of Bari et al. in order to register and manage accounts for multiple third party sites (Bari et al. para[0007]).

In regards to claim 2, Klug et al. as modified by Goyal et al., Chow and Bari et al.  substantially discloses the system of claim 1, wherein the selection of the selectable hyperlink further causes a prompt to be transmitted to the user requesting approval to transmit the one or more values to the service provider (Chow para[0228]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registration system of Klug et al. with the annotation system of Chow in order to provide requested information (Chow para[0046]).

In regards to claim 3, Klug et al. as modified by Goyal et al., Chow and Bari et al.  substantially discloses the system of claim 1, wherein the one or more values associated with user are identified by at least: 
Goyal et al. para[0044]); 
in response to determining that the certainty score for the first value does not exceed a threshold score, analyzing additional electronic content to identify a second value associated with the user that corresponds to the first type of information (Goyal et al. para[0044]);
 in response to determining that a certainty score for the second value exceeds the threshold score, removing the first value from the one or more values, and adding the second value to the one or more values (Goyal et al. para[0044]). 
It would have been obvious to one of ordinary skill in the art a before the filing date of the invention to have combined the registrations system of Klug et al. with the inference system of Goyal et al. in order to identify the required fields (Goyal et al. para[0041]).

In regards to claim 4, Klug et al. as modified by Goyal et al., Chow and Bari et al.  substantially discloses the system of claim 1, wherein the one or more values associated with user are identified by at least: 
determining a certainty score for each of the one or more values (Goyal et al. para[0045]); and 
wherein each of the one or more values transmitted to the service provider has a corresponding certainty score that meets or exceeds a threshold score (Goyal et al. para[0046]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registrations system of Klug et al. with the inference system of Goyal et al. in order to identify the required fields (Goyal et al. para[0041]).

Goyal et al. para[0040]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registrations system of Klug et al. with the inference system of Goyal et al. in order to identify the required fields (Goyal et al. para[0041]).

In regards to claim 6, Klug et al. as modified by Goyal et al., Chow and Bari et al.  substantially discloses the system of claim 1, wherein the electronic content is content selected from a group consisting of. email content, social media content, text message content, and public record content (Goyal et al. para[0051]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registration system of Klug et al. with the inference system of Goyal et al. in order to store information about a user (Klug et al. para[0051]).

Claim 9 recites substantially similar limitations to claim 1. Thus claim 9 is rejected along the same rationale as claim 1. 

In regards to claim 10, Klug et al. as modified by Goyal et al., Chow and Bari et al.  substantially discloses the method of claim 9, wherein the determining that the one or more types of information are required for registering the user for a service associated with the service provider includes communicating with a service provider server to identify that the one or more types of information are required for registering the user for the service (Klug et al. fig. 7 col13 41-62). 


Determining, by the first server device, a certainty score for a first value, the first value predicted to correspond to a first type of information of the one or more types of information (Goyal et al. para[0044]); 
Determining, by the first server device, a certainty score for a second value, the second value predicted to correspond to the first type of information (Goyal et al. para[0044]); and
in response to determining that the certainty score of the first value is higher than the certainty score of the second value, associating, by the first server device, the first value with the first type of information and including the first value in the one or more values (Goyal et al. para[0044]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registrations system of Klug et al. with the inference system of Goyal et al. in order to identify the required fields (Goyal et al. para[0041]).

In regards to claim 12, Klug et al. as modified by Goyal et al., Chow and Bari et al.  substantially discloses the method of claim 11, further comprising determining, by the first server device, that the certainty score of the first value meets or exceeds a threshold score (Goyal et al. para[0046]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registrations system of Klug et al. with the inference system of Goyal et al. in order to identify the required fields (Goyal et al. para[0041]).

In regards to claim 13, Klug et al. as modified by Goyal et al., Chow and Bari et al.  substantially discloses the method of claim 11, wherein determining the certainty score for the Goyal et al. para[0044]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registrations system of Klug et al. with the inference system of Goyal et al. in order to identify the required fields (Goyal et al. para[0041]).

In regards to claim 14, Klug et al. as modified by Goyal et al., Chow and Bari et al.  substantially discloses the method of claim 11, wherein determining the certainty score for the first value comprises identifying a number of documents of one or more documents in the one or more databases that contain the first value, and associating a weight to each of the one or more documents (Goyal et al. para[0044]). 
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registrations system of Klug et al. with the inference system of Goyal et al. in order to identify the required fields (Goyal et al. para[0041]).

In regards to claim 15, Klug et al. as modified by Goyal et al., Chow and Bari et al.  substantially discloses the method of claim 9, further comprising transmitting, by the first server device, the graphical user interface element to a device of the user to cause a display of the graphical hyperlink to the user (Klug et al. col18 ln37-51). 

In regards to claim 17, Klug et al. as modified by Goyal et al., Chow and Bari et al.  substantially discloses the method of claim 9, wherein the determining that one or more types of information are required for a user to register with a service provider comprises storing information describing the one or more types of information in a database in association with the service provider (Klug et al. col14 ln9-29). 

Claim 18 recites substantially similar limitations to claim 1. Thus claim 18 is rejected along the same rationale as claim 1.

In regards to claim 20, Klug et al. as modified by Goyal et al., Chow and Bari et al.  substantially discloses the non-transitory machine-readable medium of claim 19, wherein the determining includes: 
determining a certainty score for a first value, the first value predicted to correspond to a first type of information of the one or more types of information (Goyal et al. para[0044]); 
determining a certainty score for a second value, the second value predicted to correspond to the first type of information (Goyal et al. para[0044]); and
in response to determining that the certainty score of the first value is higher than the certainty score of the second value, associating the first value with the first type of information and including the first value in the one or more values (Goyal et al. para[0044]).  
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registrations system of Klug et al. with the inference system of Goyal et al. in order to identify the required fields (Goyal et al. para[0041]).

In regards to claim 22, Klug et al. as modified by Goyal et al., Chow and Bari et al.  substantially discloses the computer program product of claim 20, the operations further comprising the determining that the certainty score of the first value meets or exceeds a threshold score (Goyal et al. para[0045]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registrations system of Klug et al. with the inference system of Goyal et al. in order to identify the required fields (Goyal et al. para[0041]).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klug et al. in view of Goyal et al., Chow, Bari et al., and Harris et al. (US2013/0290234 A1).

In regards to claim 21, Klug et al. as modified by Goyal et al., Chow, and Bari et al. substantially discloses the method of claim 9. Klug et al. does not explicitly disclose wherein accessing one or more databases comprises:
Analyzing records of the one or more databases using natural language processing to identify information in the records corresponding to the one or more types of information (Harris et al. para[0324]).
However Harris et al. substantially discloses wherein accessing one or more databases comprises:
Analyzing records of the one or more databases using natural language processing to identify information in the records corresponding to the one or more types of information (Harris et al. para[0324]).
It would have been obvious to one of ordinary skill in the art before the filing date of the invention to have combined the registration system of Klug et al. with the analysis method of Harris et al. in order to extract required information (Harris et al. para[0374]).

Response to Arguments
Applicant’s arguments with respect to claims 1-6, 9-15, 17-18 and 20-22 have been considered but are moot because the arguments do not apply the current rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS HASTY whose telephone number is (571)270-7775.  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on (571)272-4124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/N.H/Examiner, Art Unit 2178                                                                                                                                                                                                        /STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178